Citation Nr: 1105135	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-29 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right hand disability 
(claimed as fractured right hand).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

	(CONTINUED ON NEXT PAGE)


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACTDUTRA) in 
the Army National Guard from August 1961 to February 1962.  He 
also appears to have served on various periods of ACTDUTRA and 
inactive duty for training (INACTDUTRA) in the Army National 
Guard thereafter until May 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.

In December 2007, a Decision Review Officer (DRO) hearing 
regarding this matter was held.  A transcript of the hearing has 
been associated with the claims file.

Additional evidence was received in June 2009.  The appellant's 
right to have the RO review this evidence was waived by his 
representative in the January 2011 "Appellant's Brief."  
Accordingly, the Board has jurisdiction to consider it in the 
first instance.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The evidence of record does not show that the appellant's current 
right hand disability is related in any manner to his service.

	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right 
hand disability have not been met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the appellant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate her claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the appellant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the appellant is expected 
to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the 
appellant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Pelegrini, 18 Vet. App. at 112.

The appellant was informed by letter dated in August 2006 of the 
evidence required to establish service connection, the evidence 
not of record necessary to substantiate his claim for service 
connection, his and VA's respective duties for obtaining 
evidence, and how VA determines disability ratings and effective 
dates if service connection is granted.  As this letter fully 
addressed all notice elements and was supplied in advance of the 
AOJ's initial adjudication of the claim in November 2006, the 
Board finds that VA's duty to notify has been satisfied.

Pursuant to the duty to assist, VA is required to aid the 
appellant in the procurement of service treatment records and 
other pertinent treatment records, whether or not they are in 
Federal custody, as well as provide a medical examination and/or 
medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

VA has obtained the appellant's service treatment records.  No VA 
treatment records or private treatment records have been 
obtained.  The duty to assist is not applicable in this regard, 
however.  See 38 U.S.C.A. § 5103A(b).  The appellant has not 
indicated that he has been treated by VA.  Although the appellant 
has indicated that he has been treated by private providers, he 
has not identified these providers or supplied their contact 
information and has not authorized VA to obtain any records from 
them.  He instead submitted one private treatment record from Dr. 
J.H.U. on his own accord.

The appellant's representative indicated in the "Appellant's 
Brief" dated in January 2011 that this record from Dr. J.H.U. 
was in Spanish and therefore needed to be translated into 
English.  Upon review, the Board notes that the record is divided 
into five boxes and that there is a single Spanish word, each of 
which sounds like an English word, printed at the top of each 
box.  The handwritten information contained in each box, however, 
is barely legible English.  As such, no translation is necessary.

Neither a VA medical examination nor a VA medical opinion has 
been afforded to the appellant with respect to his claim.  In 
determining whether such medical examination or opinion is 
necessary under the duty to assist, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

This third factor establishes a low threshold.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  Id.

The Board finds that it is unnecessary to provide the appellant a 
VA medical examination or to obtain a VA medical opinion 
regarding because most of these factors are not met.  Although 
the Veteran has a current right hand disability, the evidence 
does not establish that he suffered an in-service event, injury, 
or disease related to his right hand.  There also is no 
indication that the appellant's current right hand disability may 
be related to his service in any manner.

Other than these issues, neither the appellant nor his 
representative has identified any additional development 
necessary for a fair adjudication of the claim that has not been 
undertaken.  The record also does not indicate any such 
development.  Therefore, the Board finds that VA's duty to assist 
has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

As both the duty to notify and the duty to assist have been 
fulfilled, appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The appellant seeks entitlement to service connection for a right 
hand disability.  He contends that he experiences residuals from 
injuring, or more specifically fracturing, his right hand during 
active duty service.

A "Veteran" is "a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A. § 101(2).  "Active military, naval, or air service" 
includes active duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
It also includes any period of ACTDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty and any period 
of INACDUTRA during which the individual concerned was disabled 
or died from an injury incurred or aggravated in the line of duty 
or from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  
Id.  The effect of the distinction between active duty versus 
ACTDUTRA and INACTDUTRA is that an individual who has served on 
active duty is a Veteran while an individual who has served only 
on ACTDUTRA and/or INACTDUTRA must establish a service-connected 
disability in order to achieve Veteran status.  See Paulson v. 
Brown, 7 Vet. App. 466 (1995).

Service connection means that the facts establish that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a).  To establish service connection, there 
generally must be (1) medical evidence of a current chronic 
disability, (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus between the 
current chronic disability and the in-service disease or injury.  
See Hickson v. West, 12 Vet. App. 247 (1999).

As an alternative to establishing the second and third prongs in 
Hickson, service connection also may be established if the 
evidence of record reveals a current disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  Barr, 21 
Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence of 
post-service continuity of the same symptomatology; and (3) there 
is medical, or in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 488.

Service connection additionally may be established for any 
disease diagnosed after discharge when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Board must assess the probative value of all the evidence, 
including medical evidence.  The weight and credibility of 
evidence may be discounted "in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

The benefit of the doubt shall be given to the appellant when 
there is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 
Vet. App. at 49.  As such, the appellant prevails when the 
evidence supports his claim or is in relative equipoise but does 
not prevail when the preponderance of the evidence is against the 
claim.  Id.

Service treatment records dated during the appellant's period of 
ACTDUTRA from August 1961 to February 1962 reveal that he was 
stationed at Fort Buchanan in Puerto Rico from August 1961 to 
November 3, 1961, and at Fort Jackson in South Carolina 
thereafter.  They also reveal that he had a furuncle and 
cellulitis with lymphangitis on his left hand in December 1961.  
However, they do not reveal that he complained of, received 
treatment for, or was diagnosed with any right hand problem.  He 
denied having or ever having had any symptoms, to include swollen 
or painful joints and bone, joint, or other deformities, and was 
given a normal clinical evaluation in all respects, including his 
upper extremities, at his January 1962 separation examination.

In his August 2006 claim, the appellant indicated that he 
fractured his right hand in 1961.  He also indicated that he 
received treatment for this disability from 1961 to present.

In October 2006, the appellant stated on a VA Form 21-4142 that 
he fractured his right hand "in basic."  He also stated that he 
still suffers from pain and cramps to this date.

The appellant noted in his June 2007 notice of disagreement that 
he fractured his right hand at Fort Jackson due to his 
participation on the boxing team.

At his December 2007 DRO hearing, the appellant testified that he 
joined the boxing team during basic training in 1961 and injured 
his right hand during training.  Specifically, he recounted that 
he injured this hand in the middle of a fight, finished the 
fight, and then noticed that the hand was swollen when he took 
off his gloves.  He then recounted that he was taken to the 
hospital and put in a cast.  With respect to the present, the 
appellant reported that his right hand hurts a lot during 
temperature changes and when someone squeezes his hand while 
shaking it.  He noted that he was not currently receiving 
treatment for his hand but that he had seen a private therapist 
in the past.  Finally, he affirmed that he experienced the left 
hand problems identified in his service treatment records during 
service as well as a problem with his right hand.  The 
appellant's representative concluded by arguing for the 
application of 38 U.S.C.A. § 1154 and 38 C.F.R. § 3.304(d).

A treatment record from Dr J.H.U. dated in June 2009, although 
difficult to read, reflects the following.  The appellant has a 
history of right hand problems and complained of episodes of pain 
with respect to his right hand.  He had full range of motion, 
with some pain, upon physical assessment.  X-rays showed 
deformities on the fifth metacarpal.  A diagnosis of status post 
fracture of the right fifth metacarpal was made and treatment was 
prescribed.

Given the above, the Board finds that entitlement to service 
connection for a right hand disability is not warranted.  The 
first Hickson requirement is satisfied.  However, the second and 
third Hickson requirements are not satisfied and continuity of 
symptomatology has not been established.

With respect to the first Hickson requirement, the appellant has 
a current diagnosis of status post fracture of the right fifth 
metacarpal.

With respect to the second Hickson requirement, the weight of the 
evidence does not show that the appellant experienced any right 
hand problem during his period of ACTDUTRA service from August 
1961 to February 1962.  Service treatment records covering this 
period are devoid of any indication that he ever complained of, 
received treatment for, or was diagnosed with any such problem.  
The appellant indeed denied having swollen or painful joints and 
bone, joint, or other deformities, which includes hand problems, 
at his January 1962 separation examination.  A normal clinical 
evaluation was given to his upper extremities, which includes his 
hands, at that time.

The Board acknowledges the appellant's indications that he was 
placed in a cast after injuring or fracturing his hand while 
boxing during basic training at Fort Jackson in 1961.  He is 
competent to describe such in-service events because he 
personally experienced them.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Yet he is not credible in this regard.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995) (holding that credibility generally 
can be evaluated by a showing of interest, bias, or inconsistent 
statements).  His description is contrary to the evidence 
contemporaneous with his period of ACTDUTRA service from August 
1961 to February 1962.  See Curry v. Brown, 7 Vet. App. 59 (1994) 
(finding no error with the Board's conclusion that 
contemporaneous evidence had greater probative value than history 
as reported by the Veteran).  As noted above, his service 
treatment records during this period are negative with respect to 
a right hand problem.  The appellant denied having any hand 
problems upon his separation.  No such problems were found at his 
separation examination.  This examination is highly probative as 
it was conducted with the specific purpose of ascertaining the 
Veteran's physical condition at the time of his release.  Rucker 
v. Brown, 10 Vet. App. 67 (1997) (observing that although formal 
rules of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision).  In 
contrast, the appellant's indications were proffered in an 
attempt to secure VA compensation benefits.  Cartright v. 
Derwinski, 2 Vet. App. 24 (1991) (holding that an appellant's 
personal interest in receiving monetary benefits may be taken 
into account).

The Board also acknowledges the argument of the appellant's 
representative for application of 38 U.S.C.A. § 1154 and 
38 C.F.R. § 3.304(d).  This statute and regulation provide that 
satisfactory lay or other evidence that an injury was incurred 
in-service will be accepted as sufficient proof of service 
connection even though there is no official record of such 
incurrence.  Yet they are invoked only when a Veteran has engaged 
in combat and alleged he was injured as a result.  Here, the 
appellant has not asserted that he injured his right hand while 
serving in combat.  He instead indicates that he was in basic 
training during the timeframe in question.  This timeframe was 
during a period of peace.  It further has not even been 
established that the appellant is a Veteran.  As such, 
38 U.S.C.A. § 1154 and 38 C.F.R. § 3.304(d) are inapplicable.

Lastly, the Board notes that service treatment records reveal 
that the appellant experienced problems with his left hand during 
his active duty service.  He confirmed these problems during his 
December 2007 DRO hearing testimony.  He also testified 
consistent with his previous indications that he experienced 
additional right hand problems.  As such, there is no basis for a 
conclusion that the appellant's service treatment records 
misidentified the hand in which he was experiencing problems or 
that the appellant misidentified the hand he alleges was injured 
or fractured during service.

With respect to the third Hickson requirement, the weight of the 
evidence does not show that the appellant's current status post 
fracture of the right fifth metacarpal disability is related to 
his period of ACTDUTRA service from August 1961 to February 1962.  
He clearly contends this to be the case.  It is impossible for 
this disability to be related to an in-service event or injury 
involving the right hand, however, given the above finding that 
there were no problems with this hand during this period of 
ACTDUTRA service.  Nothing indicates that the appellant's current 
disability otherwise is related to this service.  The June 2009 
treatment record from Dr. J.H.U. does not mention the appellant's 
ACTDUTRA service during this period.  This record is the only 
post-service evidence of record, as the appellant did not submit 
records or authorize VA to obtain records on his behalf regarding 
the therapist he alleges he saw or any other treatment provider.  
The Board notes that a significant lapse in time between service 
and evidence of post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The considerable gap of 
over 47 years from the time the appellant separated from ACTDUTRA 
service in February 1962 and June 2009 when his right hand 
disability first is complained of, diagnosed, and treated in the 
available post-service medical evidence is significant evidence 
against his claim.

The weight of the evidence finally does not show that the 
appellant has experienced continuity of right hand symptomatology 
since a right hand problem was noted during his period of 
ACTDUTRA service from August 1961 to February 1962.  He seemingly 
alleges this to be the case, in that he noted in his August 2006 
claim that he had received treatment regarding this hand from 
1961 to present and stated on a VA Form 21-4142 dated in October 
2006 that he still suffers from symptoms to this date.  However, 
continuity of symptomatology since service is impossible, once 
again given the above finding that there were no problems with 
this hand during this period of ACTDUTRA service.

In sum, the preponderance of the evidence is against the 
appellant's entitlement to service connection for a right hand 
disability.  The doctrine of reasonable doubt therefore is not 
applicable.


ORDER

Service connection for a right hand disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


